DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Sears on 03/25/2022.
The application has been amended as follows: 
Claim 3 recites, “The method according to claim 1, wherein the polymer particles comprise a dispersible polymer selected from the group consisting of polycarbonates, polymethacrylates, polystyrenes, polyamides, polyurethanes, poly(ethylene terephthalate), poly(lactic acid), poly(glycolic acid), polyhydroxbutyrate, polydioxanones (e.g. 1,4-dioxanine), δ-valerolactone, 1-dioxepanones (e.g. 1,4-dioxepan-2-one and l,5-dioxepan-2-one), polyesters, poly(ethylene glycol), (poly(ethylene oxides), polyacrylamides, vinyl polymers, silk, collagen, alginate, chitin, chitosan, hyaluronic acid, chondrontin sulfate, glycosaminoglycans, poly(hydroxyethyl methacrylate), polyvinylpyrrolidone, poly(vinyl alcohol), poly(acrylic acid), polyacetate, polycaprolactone, poly(propylene, glycol)s, poly(amino acids), copoly(ether-esters), poly(alkylene oxalates), polyamides, poly(iminocarbonates), polyoxaesters, polyorthoesters, polyphosphazenes, polypeptides and copolymers, block copolymers, homopolymers, blends and combinations thereof. 
Should be replaced with
-- The method according to claim 1, wherein the polymer particles comprise a dispersible polymer selected from the group consisting of polycarbonates, polymethacrylates, polystyrenes, polyamides, polyurethanes, poly(ethylene terephthalate), poly(lactic acid), poly(glycolic acid), polyhydroxbutyrate, polydioxanones (including 1,4-dioxanine), δ-valerolactone, 1-dioxepanones (including 1,4-dioxepan-2-one and 1,5-dioxepan-2-one), polyesters, poly(ethylene glycol), (poly(ethylene oxides), polyacrylamides, vinyl polymers, silk, collagen, alginate, chitin, chitosan, hyaluronic acid, chondrontin sulfate, glycosaminoglycans, poly(hydroxyethyl methacrylate), polyvinylpyrrolidone, poly(vinyl alcohol), poly(acrylic acid), polyacetate, polycaprolactone, poly(propylene, glycol)s, poly(amino acids), copoly(ether-esters), poly(alkylene oxalates), polyamides, poly(iminocarbonates), polyoxaesters, polyorthoesters, polyphosphazenes, polypeptides and copolymers, block copolymers, homopolymers, blends and combinations thereof.--
Claim 5 recites, “The method according to claim 4, wherein the elastomer is selected from the group consisting of natural rubber, polyisoprene rubber, styrenic copolymer elastomers (i.e., those elastomers derived from styrene and at least one other monomer, elastomers that include styrene-butadiene (SB) rubber, styrene-butadiene-styrene (SBS) rubber, styrene-ethylene-butadiene-styrene (SEBS) rubber, styrene-ethylene-ethylene-styrene (SEES) rubber, styrene-ethylene-propylene-styrene (SEPS) rubber, styrene-ethylene-ethylene-propylene-styrene (SEEPS) rubbers, styrene propylene-styrene (SPS) rubber, and others, all of which may optionally be hydro genated), polybutadiene rubber, nitrile rubber, butyl rubber, and olefinic elastomer such as ethylene-propylene-diene rubber (EPDM) and ethylene-octene copolymers, and copolymers and blends thereof.”
Should be replaced with 
-- The method according to claim 4, wherein the elastomer is selected from the group consisting of natural rubber, polyisoprene rubber, styrenic copolymer elastomers (which includes those elastomers derived from styrene and at least one other monomer, elastomers that include styrene-butadiene (SB) rubber, styrene-butadiene-styrene (SBS) rubber, styrene-ethylene-butadiene-styrene (SEBS) rubber, styrene-ethylene-ethylene-styrene (SEES) rubber, styrene-ethylene-propylene-styrene (SEPS) rubber, styrene-ethylene-ethylene-propylene-styrene (SEEPS) rubbers, styrene propylene-styrene (SPS) rubber, and others, all of which may optionally be hydrogenated), polybutadiene rubber, nitrile rubber, butyl rubber, and olefinic elastomer including ethylene-propylene-diene rubber (EPDM) and ethylene-octene copolymers, and copolymers and blends thereof.--
Claim 6 recites, “The method according to claim 1, wherein the polymer particles comprise high Tg polymer such as a poly(arylether), polyester, a polyamide, acrylate polymers such as polym(methacrylate) and poly(methyl methacrylate) or copolymers thereof.”
Should be replaced with 
-- The method according to claim 1, wherein the polymer particles comprise one or both of high Tg  polymer and a polymer selected from the group consisting of a poly(arylether), polyester, a polyamide, acrylate polymers including poly(methacrylate) and poly(methyl methacrylate) and copolymers thereof.--
Claim 13 recites, “The method according to claim 13, wherein the polymer particles comprise polymers having pendant acidic functionality some of which has been converted to ionic functionality via reaction with a base such as mono- and multivalent salts, hydroxide salts, amine-containing compounds, carbonate salts, hydrides, and nitrogenous bases.”
Should be replaced with 
--The method according to claim 13, wherein the polymer particles comprise polymers having pendant acidic functionality some of which has been converted to ionic functionality via reaction with a base including mono- and multivalent salts, hydroxide salts, amine-containing compounds, carbonate salts, hydrides, and nitrogenous bases.--
Claim 14 recites, “The method according to claim 1, wherein the polymer particles comprise polymers having pendant basic functionality some of which has been converted to ionic functionality with an acid such as hydrogen halides, carboxylic acids, sulfuric acid, ammonium-containing compounds, carbonic acids, citric acid, acetic acid, and phosphoric acid.”
Should be replaced with 
-- The method according to claim 1, wherein the polymer particles comprise polymers having pendant basic functionality some of which has been converted to ionic functionality with an acid including hydrogen halides, carboxylic acids, sulfuric acid, ammonium-containing compounds, carbonic acids, citric acid, acetic acid, and phosphoric acid.--
Claim 18 recites, “The method according to claim 1, wherein the photoinitiator is a suitable ultraviolet free radical photoinitiator such as diphenyl(2, 4, 6-trimethylbenzoyl) phosphine oxide (TPO), lithium phenyl-2,4,6-trimethylbenzoylphosphinate (LAP), oligo(2-hydroxy-2-methyl-1-(4-1-methylvinyl)phenyl)propanone), 2-hydroxy-2-methyl-1-phenyl-1-propanone, 2,4,6-trimethylbenzophenone, 4-methylbenzophenone, 2,2-dimethoxy-1,2-diphenylethanone, 2-butoxy-1,2-diphenylethanone, 2(2-methyl propoxy)-1,2-diphenrylethanone, benzophenone, 2-alpha hydroxy ketone, other benzophenone derivatives or mixtures thereof.” 
Should be replaced with 
-- The method according to claim 1, wherein the photoinitiator is a ultraviolet free radical photoinitiator including diphenyl(2, 4, 6-trimethylbenzoyl) phosphine oxide (TPO), lithium phenyl-2,4,6-trimethylbenzoylphosphinate (LAP), oligo(2-hydroxy-2-methyl-1-(4-1-methylvinyl)phenyl)propanone), 2-hydroxy-2-methyl-1-phenyl-1-propanone, 2,4,6-trimethylbenzophenone, 4-methylbenzophenone, 2,2-dimethoxy-1,2-diphenylethanone, 2-butoxy-1,2-diphenylethanone, 2(2-methyl propoxy)-1,2-diphenrylethanone, benzophenone, 2-alpha hydroxy ketone, other benzophenone derivatives or mixtures thereof.”
Claim 27 recites, “The method according to claim 26, wherein the inorganic particles comprise silica, carbon particles, metal particles, ceramic particles, and the like.”
Should be replaced with
-- The method according to claim 26, wherein the inorganic particles comprise silica, carbon particles, metal particles, and ceramic particles.--


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
ROOSE et al., the closest prior art of record, fails to teach a) photopolymerizing a resin composition to form a green body, the resin composition comprising ii. one or more photocrosslinkable scaffold precursors and wherein the green body comprises a photocrosslinked network of the scaffold precursors having the polymer particles entrapped and dispersed therein; b) drying the green body to produce the article, wherein the drying results in penetration of the polymer from the polymer particles through the scaffold and coalescence of the polymer particles. 
ROOSE teaches a process for the preparation of colloidal polymerized particles comprising the steps of (a) forming a photopolymerized aqueous colloidal dispersion  comprising (i) forming a photopolymerizable aqueous colloidal dispersion comprising (i) at least one self-water dispersible compound, (ii) at least one photoinitiator [0011-0017] which does not satisfy the claim limitations of the present invention. Therefore, ROOSE fails to disclose or render obvious the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763